Case 2:19-cv-20931-MCA-LDW Document 142 Filed 07/30/21 Page 1 of 2 PageID: 1943




                                    THE CITY OF NEW YORK
                                    LAW DEPARTMENT
 GEORGIA M. PESTANA                     100 CHURCH STREET                                BRIAN T. HORAN
 Corporation Counsel                 NEW YORK, NEW YORK 10007                                  Senior Counsel
                                                                               Affirmative Litigation Division
                                                                                                212.356.2297
                                                                                         bhoran@law.nyc.gov




                                                        July 30, 2021


 Via ECF

 Hon. Leda Dunn Wettre
 United States District Court, District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101


       Re:     City of Newark et al. v. City of New York et al., 19-cv-20931-MCA-LDW


 Dear Judge Wettre:

                  As counsel for Defendants the City of New York, Mayor Bill de Blasio, and
 Commissioner Steven Banks (collectively, “NYC”) in the above-referenced action, we submit
 this letter in advance of the August 16, 2021 status conference, pursuant to the text order issued
 by Your Honor on July 12, 2021.

                                        Status of Discovery

                 NYC propounded document requests and interrogatories to the City of Newark
 (“Newark”) and the City of Jersey City (“Jersey City”), respectively, on October 23, 2020. On
 April 14, 2021, Jersey City served written responses to our document requests, answers to our
 interrogatories, and a small production of documents comprising 180 pages. On May 11, 2021,
 Newark served answers to NYC’s interrogatories. Newark has not served written responses to
 our document requests or produced any documents.

              By letters dated July 28, 2021, we identified numerous deficiencies in the
 responses Newark and Jersey City had provided to date. We have requested, in advance of the
Case 2:19-cv-20931-MCA-LDW Document 142 Filed 07/30/21 Page 2 of 2 PageID: 1944
 Hon. Leda Dunn Wettre
 July 30, 2021
 Page 2

 August 16 status conference, supplementation of both parties’ written responses and Jersey
 City’s document production. We also await Newark’s production of documents.

                 On April 14, 2021, NYC served written responses to the joint document requests
 and interrogatories propounded by Newark and Jersey City. On that date, we also produced a
 first tranche of documents responsive to plaintiffs’ requests. We are finalizing an additional
 tranche (or tranches) of documents for production. We will be prepared to exchange documents
 with Newark on a mutually agreeable date.

                 NYC anticipates conducting numerous depositions of fact witnesses identified in
 the written discovery produced, and to be produced, by Newark and Jersey City. We are
 awaiting receipt of outstanding discovery, including supplementation of responses that we
 believe are deficient, before determining which witnesses’ deposition testimony is necessary and
 in what order we wish to sequence the depositions.

                 NYC intends to retain an expert or experts in one or more of the subject areas
 pertinent to plaintiffs’ claims. Because the discovery disclosed by Newark and Jersey City has
 been limited to date, it is difficult to identify the subjects on which expert testimony might be
 necessary. Possible subject areas include, for example and without limitation, (i) the movement
 of people between municipalities in the greater New York City metropolitan area, and (ii) the
 effect of rental assistance on the local economies and housing stock of the municipalities in
 which such assistance is invested. To the extent Newark and/or Jersey City will propound expert
 testimony, NYC also intends to retain an expert or experts to rebut such testimony. We believe
 the expert discovery process will take 90 days from the date when fact discovery is completed.

                                        Pending Motions

                NYC has a pending motion to dismiss Newark’s complaint and for judgment on
 the pleadings against Newark [ECF Doc. No. 111]. Newark has a pending motion to dismiss the
 complaint of the putative class of affected tenants [ECF Doc. No. 110].


                                                  Respectfully submitted,

                                                  /s/                .
                                                  Brian T. Horan
                                                  Doris F. Bernhardt*
                                                  * Appearing pro hac vice
